DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, 10, and 11 respectively of U.S. Patent No. 11,223,400. Although the claims at issue are not identical, they are not patentably distinct from each other because.
because claims 1 – 6 of the instant application merely broadens the scope of the claims 1, 3, 4, 8, 10, and 11 respectively of the patent by eliminating the elements and their functions of claims 1, 3, 4, 8, 10, and 11 respectively of the patent. Therefore, it would be obvious to one having ordinary skill in the art at the time the invention was made to realize that the both invention to provide a method in a wireless communication device, the method comprising: receiving a codebook subset restriction configuration from a network including a transmit-receive point, wherein the codebook subset restriction configuration comprises a set of restricted beams, and wherein each restricted beam in the set of restricted beams is constrained by a configured maximum allowed gain value from a set of maximum allowed gain values; selecting a set of beams, where the set of selected beams includes at least one restricted beam; determining a set of precoder coefficients for each beam of the set of selected beams, wherein a function of the set of precoder coefficients corresponding to the at least one restricted beam does not exceed the configured maximum allowed gain value, and wherein the function of the set of precoder coefficients is proportional to a square root of an average of squared values of amplitudes of members of a subset of the set of precoder coefficients; and transmitting a channel state information report to the network, where the channel state information report includes at least an indicator of the set of selected beams and an indicator of the set of precoder coefficients corresponding to each selected beam. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 1, Claim 1 of the Patent recites all the limitations of claim 1 of the instant application.
Instant Application
Patent
Claim 1: A method in a wireless communication device, the method comprising: receiving a codebook subset restriction configuration from a network including a transmit-receive point, wherein the codebook subset restriction configuration comprises a set of restricted beams, and wherein each restricted beam in the set of restricted beams is constrained by a configured maximum allowed gain value from a set of maximum allowed gain values; selecting a set of beams, where the set of selected beams includes at least one restricted beam; determining a set of precoder coefficients for each beam of the set of selected beams, wherein a function of the set of precoder coefficients corresponding to the at least one restricted beam does not exceed the configured maximum allowed gain value, and wherein the function of the set of precoder coefficients is proportional to a square root of an average of squared values of amplitudes of members of a subset of the set of precoder coefficients; and transmitting a channel state information report to the network, where the channel state information report includes at least an indicator of the set of selected beams and an indicator of the set of precoder coefficients corresponding to each selected beam.
Claim 1:  A method in a wireless communication device, the method comprising: receiving a codebook subset restriction configuration from a network including a transmit-receive point, where the codebook subset restriction configuration comprises a set of restricted beams, and where each restricted beam in the set of restricted beams is constrained by a maximum allowed gain; receiving reference signals transmitted by the transmit-receive point; selecting a set of beams based on at least the received reference signals, where the set of selected beams includes one or more restricted beams; determining a set of precoder coefficients for each beam of the set of selected beams, wherein each set of precoder coefficients corresponding to a selected restricted beam forms a beam gain, wherein a function of the set of precoder coefficients satisfies the maximum allowed gain constraint, and wherein the function of the set of precoder coefficients is proportional to one selected from an average of amplitudes of members of a subset of the set of precoder coefficients, and a square root of an average of squared values of amplitudes of members of the subset of the set of precoder coefficients; and transmitting a channel state information report to the network, where the channel state information report includes at least an indicator of the set of selected beams and an indicator of the set of precoding coefficients corresponding to each selected restricted beam.
Claim 2: The method according to claim 1, wherein the subset of the set of precoder coefficients includes all coefficients with non-zero amplitude values.
Claim 3:	The method according to claim 2, wherein the subset of the set of precoder coefficients includes all coefficients with non-zero amplitude values.
Claim 3: The method according to claim 1, wherein the subset of the set of precoder coefficients corresponding to each selected beam is the respective beam's set of coefficients in descending order of their amplitude values.
Claim 4: The method according to claim 2, wherein the subset of the set of precoder coefficients corresponding to the beam is the beam's set of coefficients in descending order of their amplitude values.
Claim 4: A wireless communication device comprising: a transceiver that receives a codebook subset restriction configuration from a network including a transmit-receive point, wherein the codebook subset restriction configuration comprises a set of restricted beams, and wherein each restricted beam in the set of restricted beams is constrained by a configured maximum allowed gain value from a set of maximum allowed gain values; and a controller coupled to the transceiver, where the controller selects a set of beams, where the set of selected beams includes at least one restricted beam, and determines a set of precoder coefficients for each beam of the set of selected beams, wherein a function of the set of precoder coefficients corresponding to the at least one restricted beam does not exceed the configured maximum allowed gain value, and 26Docket No: SMM920190012-US-CNT wherein the function of the set of precoder coefficients is proportional to a square root of an average of squared values of amplitudes of members of a subset of the set of precoder coefficients, wherein the transceiver transmits a channel state information report to the network, where the channel state information report includes at least an indicator of the set of selected beams and an indicator of the set of precoder coefficients corresponding to each selected beam.
Claim 9: An apparatus comprising: a transceiver that receives a codebook subset restriction configuration from a network including a transmit-receive point, where the codebook subset restriction configuration comprises a set of restricted beams, and where each restricted beam in the set of restricted beams is constrained by a maximum allowed gain, and receives reference signals transmitted by the transmit-receive point; and a controller coupled to the transceiver, where the controller selects a set of beams based on at least the received reference signals, where the set of selected beams includes one or more restricted beams; determines a set of precoder coefficients for each beam of the set of selected beams, wherein each set of precoder coefficients corresponding to a selected restricted beam forms a beam gain, wherein a function of the set of precoder coefficients satisfies the maximum allowed gain constraint, and wherein the function of the set of precoder coefficients is proportional to one selected from an average of amplitudes of members of a subset of the set of precoder coefficients, and a square root of an average of squared values of amplitudes of members of subset of the set of precoder coefficients, wherein the transceiver transmits a channel state information report to the network, where the channel state information report includes at least an indicator of the set of selected beams and an indicator of the set of precoding coefficients corresponding to each selected restricted beam.
Claim 5: The wireless communication device according to claim 4, wherein the subset of the set of precoder coefficients includes all coefficients with non-zero amplitude values.
Claim 10: The apparatus according to claim 9, wherein the subset of the set of precoder coefficients includes all coefficients with non-zero amplitude values.
Claim 6: The wireless communication device according to claim 4, wherein the subset of the set of precoder coefficients corresponding to each selected beam is the respective beam's set of coefficients in descending order of their amplitude values.
Claim 11:  The apparatus according to claim 9, wherein the subset of the set of precoder coefficients corresponding to the beam is the beam's set of coefficients in descending order of their amplitude values.


Allowable Subject Matter
Claims 7 – 9 are allowable over prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633